Citation Nr: 1416903	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-04 174a	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, in support of his claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

In this decision the Board is reopening the claim of entitlement to service connection for obstructive sleep apnea, since there is the required new and material evidence, but rather than immediately readjudicating this claim on its underlying merits - meaning on a de novo basis - the Board instead is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  A prior, August 1998, rating decision denying service connection for sleep apnea was not appealed, but additional evidence since received is not cumulative or redundant of the evidence already of record and considered in that prior decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.

2.  The Veteran's PTSD causes social and occupational impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The August 1998 RO decision denying the Veteran's claim of entitlement to service connection for sleep apnea is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria are met for a higher 70 percent initial rating for the PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).

The Board is granting the Veteran's petition to reopen his claim of entitlement to service connection for sleep apnea.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it for further development and consideration.  Thus, a discussion of VA's duties to notify and assist in connection with this claim, including whether he received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), is unnecessary at this juncture.  


In regards to his claim for a higher initial rating for his PTSD, keep in mind this claim arose in the context of him trying to establish his underlying entitlement to service connection for this mental disorder, and service connection since has been granted, so his appeal concerns a "downstream" issue - namely, the propriety of the initial 50 percent rating the RO assigned for this disability.  When, as here, service connection is granted and, in response, the Veteran appeals a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  So the Veteran has received all required notice concerning this downstream initial-rating claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The VCAA further provides that VA has a duty to assist the Veteran in developing this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been met.  The Veteran's service treatment records (STRs), as well as his post-service VA and private treatment records have been obtained.  As well, he was provided VA compensation examinations in August 2010 and March 2013 assessing and reassessing the severity of his PTSD, and the reports of these examinations contain the findings needed to address the applicable rating criteria.  He does not need to again be reexamined.  38 C.F.R. §§ 3.327(a), 4.2.


In regards to the Veteran's February 2014 hearing, the Board finds the presiding VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2), which requires that the VLJ chairing a hearing (1) fully explain the issue or issues and (2) suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the presiding VLJ explained that the evidence would need to show that the Veteran's PTSD and associated symptoms had worsened in order for a higher rating to be warranted, and the Veteran and his wife presented testimony concerning the extent and frequency of his symptoms.  The representative's questioning of them, and their responses, evidenced their actual knowledge of the type of evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The Veteran also was asked about treatment providers, to ensure all relevant records are on file.  Neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Reopening of the Claim

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


A previously denied claim that, when not appealed, became finally decided, may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 3.156(a).

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or blindly accept, as true, assertions that are beyond the competence of the person making them).  

New and material evidence is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a Veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); and Bingham v. Principi, 18 Vet. App. 470 (2004).

When determining whether there is new and material evidence, VA adjudicators need only to look back to the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was a prior denial on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).


The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision concerning this that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Here, in a prior August 1998 rating decision the RO denied this claim of entitlement to service connection for sleep apnea, which had been claimed as a respiratory condition due to herbicide exposure.  The RO denied the claim because sleep apnea is not presumptively associated with herbicide exposure and since there was no competent and credible evidence otherwise suggesting that it was related or attributable to the Veteran's service, including to herbicide exposure to alternatively show direct causation.  He did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

At the time of that earlier decision, the evidence of record consisted of the Veteran's STRs, private treatment records noting he had been diagnosed with sleep apnea (so had this claimed condition), the report of a VA psychiatric examination for compensation purposes, and a lay statement from the Veteran pertaining to stressful events during his active duty service that presumably had led to his PTSD.

The question, then, is whether there is new and material evidence since that August 1998 decision denying this claim that, when considered by itself or in conjunction with the existing evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.  The Board finds there is indeed this required evidence.  Notably, during the February 2014 hearing, the Veteran's wife testified that she had first noticed him snoring and having trouble breathing while sleeping right after he returned from serving in Vietnam, that is, while he was still in service.


This additional evidence directly addresses elements of service connection that were not shown by the previous evidence of record and, in this way, supports a possible relationship between this claimed disability and the Veteran's service.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (the post-VCAA version of the governing VA regulation, 38 C.F.R. § 3.156, does not require the submission of new and material evidence as to each previously unproven element of a claim to be reopened; that is, the evidence does not have to be new, material, and raise a reasonable possibility of substantiating the claim; that is to say, there are just two, not three, requirements for reopening a claim).  It is also worth reiterating that the credibility of this evidence is presumed, albeit just to determine whether it is new and material.  See Justus, 3 Vet. App. at 512-513.  As this additional evidence is in fact new and material, this claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Higher Initial Rating for the PTSD

Since the Veteran's claim for an increased disability rating for his PTSD arises from his disagreement with the initial rating assigned after service connection was granted, some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question had just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as a "staged" rating.  Fenderson, 12 Vet. App. 125-126.  Regardless, the Court also since has extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

The newer DSM-V has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration  (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target date for moving to the DSM-V was October 1st, coinciding with the beginning of this new fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 


According to the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, the Veteran's 50 percent rating, which he has had effectively since December 1, 2009, contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

The next higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The next higher, and maximum, 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

See 38 C.F.R. § 4.130, DC 9411 (2013).


The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered Global Assessment of Functioning (GAF) scores that evaluating clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The higher the score, the higher the overall functioning of the individual. 

According to the DSM-IV, a score of 51-60 is indicative of "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  In comparison, a GAF score in the higher 61-70 range is indicative of some "mild" symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  Id. 


After reviewing all of the relevant evidence, the Board finds that a higher initial rating of 70 percent more accurately represents the Veteran's impairment.  He clearly has deficiencies in most areas.  His symptoms affect his mood on an almost continuous basis, as he is frequently anxious or depressed.  He also has difficulty concentrating.  See the report of his August 2010 VA examination and VA treatment dated December 18, 2012.  This problem interferes with his ability to follow through with activities and perhaps even may affect his ability to work.  His work and social life would both be further affected by his chronic sleep impairment, as he consistently complains of nightmares on a nightly basis.  See the report of his March 2013 VA examination.  His familial relationships are  affected by his symptoms, too, including his arrogance, reduced patience, and irritability, although his wife remains supportive of him.  See the report of the March 2013 VA examination; VA treatment record dated May 22, 2012; and the hearing transcript.  He avoids crowds, which would affect being able to do activities with friends and family, although he does work hard to overcome his symptoms on account of his continuing love for his wife.  See VA treatment record dated April 11, 2012.  He has lost interest in activities and has difficulty trusting people, which would make it problematic to establish new relationships, although he did report having two friends.  See the report of the March 2013 VA examination.  He also has a history of being physically aggressive, which shows problems with judgment.  See the report of the August 2010 VA examination.

As importantly, his symptoms have led to dangerous obsessive behaviors.  In February 2011, as an example, he sought emergency treatment for constipation and generalized weakness.  He was admitted due to malnutrition, dehydration, and anorexia.  Upon discharge, he was found to have weight loss with adult failure to thrive, as well as anorexia secondary to fear of constipation, and obsessive compulsive disorder.  See Palmetto Health Baptist, February 2011.  In August 2011, his VA psychiatrist clarified that the Veteran does not have obsessive compulsive disorder (OCD); rather, those symptoms were related to his PTSD.  He had drastically reduced his food intake due to anxiety over dietary restrictions.  During the emergency treatment, he was fixated on his ability to pay the bill, even after shown objective evidence that his insurance would cover it.  

The record does not contain a psychological evaluation, but the February 11, 2011, Discharge Summary indicated that psychiatry was required to assist, and it appears from the record that he simply was unable to understand his situation at the time.  Again, it is unclear whether his disorientation was due to his PTSD or due to his apparently not having eaten sufficiently, but in any event his PTSD symptoms make him much more vulnerable to this type of behavior.  The discharge note does not contain his weight at the time, but VA records show he weighed 217 pounds in August 2010, and just 195 pounds in March 2011, after he had started eating again.  This incident shows deficiencies in his judgment and thinking.

The Board does not however find that the next higher, and maximum possible, 100 percent rating is warranted.  This even higher 100 percent rating requires total social and occupational impairment, which the evidence on the whole does not show the Veteran has.  He has a good relationship with his children and grandchildren, and he is active in his church and with local youth.  See the report of his August 2010 VA examination.  He continues to be active in his community.  See VA treatment record dated in February 2013.  He has never had communication problems beyond those contemplated by a 70 percent rating or exhibited grossly inappropriate behavior.  Moreover, although he is more vulnerable to obsessive thoughts and behaviors, as shown by the incident in February 2011, the record does not show that he has succumbed to this vulnerability any other time.  In short, while his symptoms are severe, so quite substantial, they do not render him totally impaired from an occupational and social standpoint.

As his symptoms have been fairly constant, with no drastic change since the effective date of the grant of service connection, the Board does not find that the rating for this disability should be "staged".  Rather, this higher 70 percent rating is warranted for the entire period under consideration, so effectively since December 1, 2009.  Fenderson, 12 Vet. App. at 125-26.


Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board may not assign an extraschedular rating in the first instance, but it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate the disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms are contemplated by the rating criteria.  His PTSD symptoms are rated based on the extent of impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all his symptoms are contemplated by the Rating Schedule.

Rice Considerations

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part and parcel of a claim for an increased rating if the Veteran alleges he is unemployable because of the disability for which he is requesting a higher rating.  The Veteran has not contended that he is unable to work due to his PTSD, and for the most part the evidence does not suggest as much.  Although there was at least suggestion that his PTSD interferes with his ability to follow through with activities and perhaps consequently even may affect his ability to work, the record shows that he left his job in February 2011 because of prostate surgery.  See VA treatment dated August 8, 2011.  Accordingly, the Board concludes that a derivative claim for a TDIU has not been raised.



ORDER

Because there is new and material evidence, the claim of entitlement to service connection for obstructive sleep apnea is reopened.  The appeal of this claim is granted to this extent only.

A higher 70 percent initial rating also is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran has never been provided a VA compensation examination investigating whether his obstructive sleep apnea is directly related to his service, or whether any of his service-connected disabilities have caused or aggravated his sleep apnea, which he has contended.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify any additional treatment he has received for his sleep apnea since February 2013, and obtain all identified records that are not already in the claims file.

2.  Upon receipt of all additional records, schedule an appropriate VA examination for a medical nexus opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's obstructive sleep apnea first manifested during his active duty service from December 1967 to September 1969 or is otherwise related or attributable to his service or dates back to his service.


The examiner is also asked to comment on the likelihood (very likely, as likely as not, or unlikely) the sleep apnea alternatively was caused or is being aggravated by (i.e., permanently worsened by) any of the Veteran's service-connected disabilities.  He is currently 
service-connected for PTSD, diabetes mellitus, associated peripheral neuropathy of all extremities (both upper and lower), gastroparesis, and erectile dysfunction.

To assist in making these important determinations, the examiner is asked to review the claims file, including a complete copy of this decision and remand, and to perform all necessary diagnostic testing and evaluation.

It is equally essential the examiner discuss the underlying medical rationale of the opinion responding to these questions, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the Veteran's STRs do not show complaints of or treatment for sleep apnea, but this fact, by itself, is not dispositive of whether he had sleep apnea during his service, although it is nonetheless evidence suggesting he did not.  The examiner must also consider, however, that the Veteran's wife has testified under oath to noticing him snoring and stopping breathing while sleeping upon his return from Vietnam, and that these were persistent (prodromal) symptoms until obstructive sleep apnea eventually was diagnosed in 2005.  So they contend the Veteran had the condition well before the diagnosis, indeed, dating back to his time in service.


The Board ultimately will have to assess the credibility of their lay testimony concerning this, to in turn determine whether it is probative.

3.  Ensure the report of this examination contains responses to the questions asked - both as concerning direct and secondary service connection - and with explanatory rationale.  If not, obtain all necessary additional information.

4.  Then, in light of this and all other additional evidence, readjudicate this claim of entitlement to service connection for obstructive sleep apnea on its underlying merits.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


